Citation Nr: 1533747	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  93-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the special apportionment in the amount of $200 on behalf of the Veteran's child is appropriate.

(Additional issues are addressed in separate decisions with the same docket number.)


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In correspondence received by the Board in January 2015 the Veteran, in essence, revoked previously appointed representation.  He stated that he wanted to represent himself in his appeal.

This is a simultaneously contested claim and notice must be sent to all interested parties.


REMAND

The Board finds additional action is required prior to appellate review.  VA regulations require that in simultaneously contested claims all interested parties and their representatives must be furnished copies of the action taken by the AOJ, of any statements of the case, and of the contents of any substantive appeal filed.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2014).  If a hearing is scheduled for any party in a simultaneously contested claim the other contesting parties must be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713 (2014).  

There is no indication that the appellant was properly notified of the August 2011 statement of the case, nor of the contents of the Veteran's August 2011 substantive appeal.  The Board also notes that VA records show the Veteran presented testimony at an April 2011 Decision Review Officer (DRO) hearing and that the Veteran, to some extent, presented testimony as to this matter at the February 2013 Board hearing.  However, the appellant was not notified of those hearings nor afforded an opportunity to be present.  Therefore, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice of the August 2011 statement of the case and of the contents of the Veteran's August 2011 substantive appeal.  Notify the appellant of the pertinent contents of the April 2011 DRO and February 2013 Board hearing testimony and provided an opportunity to present additional evidence.

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


